Citation Nr: 1232730	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to June 1952.  He died in October 1996.  The appellant is advancing this appeal as his widow. 

The issue on appeal was before the Board in January 2008.  The appellant appealed the Board's January 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision in June 2010, the Court vacated the Board's January 2008 decision and remanded the matter for additional action.  
This matter was remanded in April 2011 for further development.  The appellant testified at a hearing before the Board at the RO in August 2003.  A transcript is of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1). 

The Veteran died in October 1996, and his death certificate lists the immediate cause of death as stroke following surgery with arteriosclerotic cardiovascular disease, respiratory compromise, and severe arthritis leading to immediate cause of death. 

Per the Board's April 2011 remand instructions, the Veteran's claims file was forwarded to an appropriate VA examiner in May 2011 for a nexus opinion.  The VA examiner did opine that the cause of death was not related to cold injury to hands and feet during service in Korea.  However, the Board finds that the VA medical opinion rendered is inadequate.  As noted by the Veteran's representative in a statement dated in August 2012, the VA examiner's rationale only included discussion of arthritis, and did not address arteriosclerotic cardiovascular disease and respiratory compromise.  

Additionally, the May 2011 VA examination report reveals that the VA examiner was able to view medical records using a VA computer program (CPRS), which is not accessible to the Board.  Copies of pertinent treatment records contained therein should be associated with the Veteran's claims file. 

The Board also notes that a copy of the July 2012 supplemental statement of the case was returned to the Board due to an incorrect address.  It appears that the appellant currently resides in North Carolina.  While, the correct street address was reflected on the most current supplemental statement of the case, the City and State were incorrectly listed as Chattanooga, TN.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a copy of the 
July 2012 supplemental statement of the case to her correct current address.  

2.  The RO should take appropriate action to obtain and associate with the claims file records contained in CPRS. 

3.  The RO should obtain an addendum opinion from the examiner who rendered the May 2011 VA medical opinion, if available.  Otherwise, the claims file should be made available to an appropriate examiner for review and for an opinion (as outlined below) as to a relationship between the cause of the Veteran's death and his active duty service. 

For purposes of the opinion, the examiner should assume for the sake of argument that the Veteran did suffer cold injury to the hands and feet during his Korean service. 

After reviewing the claims file, the examiner should respond to the following: 

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any of the disorders listed on the Veteran's death certificate were causally related to the Veteran's service, to include cold injury during service?  The examiner should expressly address whether the Veteran's cardiovascular disease and stroke were causally related to cold injury during service.  

If, and only if, the examiner finds that a disorder listed on the death certificate was causally related to the Veteran's service, to include cold injury, then the examiner should also respond to the following: 

b)  Was such service-related disorder or disorders, singly, or with some other condition, the immediate or underlying cause of death, or etiologically related thereto?  

c)  If not, did such service-related disorder or disorders contribute substantially or materially to cause death; combine to cause death; or aide or lend assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

A rationale should be provided for all opinions offered. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


